DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “the externally-accessible device slot of the interior of the vehicle” and the specification makes no mention a device slot on the interior of the vehicle, therefore this claim contains new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “ wherein the body is configured to be slidably insertable into the externally-accessible device slot of the interior of the vehicle”. It is unclear what exactly is being claimed. Is the device slot accessible from the interior or the exterior of the vehicle? Clarification/correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., (US 2020/0248563 A1) (hereinafter Thomas), and further in view Raghu, (US 2018/03706717 A1) (hereinafter Raghu).
	Regarding claim 1, Thomas discloses a removable airflow device (50: insert, Figs. 4A-4D), comprising: 
	a body (52, Fig. 4C) having an ingress opening (shown at arrow 54, Fig. 4C and as the opening in surface 58, Fig. 5) and an egress opening (Figs 4A and 5, opening in upper surface 56), (§[0035] As best shown in FIG. 5, the body 52 of the insert 50 includes an opening 54 that extends from a first surface 56 to a second opposite surface 58 of the insert 50 to provide a fluid passageway or outlet for air to escape from a hollow interior portion 35 through the upper surface 34 of the blade 26); and
	a cavity (54: opening) disposed within the body (§[0035]: The configuration of the opening 54 is selected to provide desired aerodynamic properties for one or more modes of flight. Although the opening 54 is illustrated as extending at an angle between the first and second surfaces 56, 58, it should be understood that other configurations, such as openings 54 having a vertical, curved, or winding configuration for example, are also within the scope of the disclosure) and configured to receive an airflow from the ingress opening and expel an airflow from the egress opening (§[0035]), 
	wherein the body is configured to be inserted into an externally-accessible device slot (38: hole, Fig. 5) on an exterior of a vehicle (Fig. 3, hole 38 on upper surface of portion of vehicle, i.e. 34, rotor blade), wherein the body is individually removable from the externally-accessible device slot without removal of another removable airflow oscillation device (§[0034] Each of the one or more holes 38…may be configured to removably receive an insert 50 therein to form a passage having desirable aerodynamic characteristics through the upper surface 34 of the blade 26…it should be understood that the body 52 may have any shape generally complementary to a hole 38…within which the insert 50 is configured to be received.).  
	Although Thomas discloses the body and the opening of the removable airflow device are configured to achieve desired aerodynamic properties (§[0008]), he does not appear to specifically disclose wherein the removable airflow device is a fluidic oscillator or wherein the cavity of the removable airflow device is configured to expel an airflow that is oscillatory. However, Raghu teaches a fluidic oscillator (106, Fig. 3) that expels an oscillatory airflow from the egress opening (ABSTRACT).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomas with the fluidic oscillator as taught by Raghu, in order to have a removable airflow device that expels an oscillatory airflow from the egress opening, the benefit being achieving desired aerodynamic properties.

	Regarding claim 2, modified Thomas discloses the removable airflow oscillation device of Claim 1, but they do not specifically disclose a protrusion extending from a first side of the body. However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the body of the device disclosed by modified Thomas to include a protrusion or to include whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 3, modified Thomas discloses the removable airflow oscillation device of Claim 2, wherein the protrusion is configured to essentially continue the sweep angle of an external wall of the vehicle (Examiner notes the body 52 disclosed by Thomas is capable of the limitation), (§[0036]: When the insert 50 is mounted within the hole 38, the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26).	

	Regarding claim 4, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the vehicle is an aircraft (10: aircraft, Fig. 1)

	Regarding claim 5, modified Thomas discloses the removable airflow oscillation device of Claim 4, wherein the aircraft is a rotorcraft (Fig. 1: rotary wing aircraft).  	

	Regarding claim 6, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the device slot is disposed in an aircraft (10, Fig. 1),  but does not specifically disclose wherein the device slot is disposed in a flap seal of the aircraft.
	However, Raghu teaches individual fluidic oscillators that can be integrated into the flap seal of an aircraft. (Raghu, §[0026]: A plurality of individual fluidic oscillators…can be integrated into the wing section of an airfoil of an airplane wing, a flap, or a tail rudder for aerodynamic active flow control).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the disposal of the airflow oscillation device disclosed by modified Thomas with the integration into a flap seal as taught by Raghu, in order to provide aerodynamic flow control to the flap seal area of the aircraft.

	Regarding claim 7, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the oscillation device is 3-D printed (Raghu, §[0038]: the fluidic oscillator 106 can be fabricated as one single entity, such as but not limited to, using 3-D printing technology.), (Thomas, §[0036] In one embodiment, the insert 50 is formed via an additive manufacturing process, which allows for fabrication of an insert 50 having a complex geometry that may not be suitable for use with other conventional manufacturing methods. After the insert 50 is formed, the insert 50 is installed into a corresponding hole 38 or 42 formed in the upper surface 34 of the blade 26.)

	Regarding claim 8 , modified Thomas discloses the removable airflow oscillation device of Claim 7, wherein the oscillation device is 3-D printed, but neither Thomas nor Raghu appear to specifically disclose using Polyetherimide (PEI) or polyaryletherketone (PAEK) material. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing or additive manufacturing process disclosed by Thomas and Raghu using Polyetherimide (PEI) or polyaryletherketone (PAEK) material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 9, modified Thomas discloses the removable airflow oscillation device of Claim 1, but does not appear to specifically disclose wherein the oscillation device is made of metal.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the removable oscillation device of metal since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 10, Thomas discloses a removable airflow system (Figs. 2 and  3), comprising: a device (50, Figs. 4A-4C), including: 
	a body (52, Fig. 4C) having an ingress opening (shown at arrow 54, Fig. 4C and as the opening in surface 58, Fig. 5) and an egress opening (Figs 4A and 5, opening in upper surface 56), (§[0035] As best shown in FIG. 5, the body 52 of the insert 50 includes an opening 54 that extends from a first surface 56 to a second opposite surface 58 of the insert 50 to provide a fluid passageway or outlet for air to escape from a hollow interior portion 35 through the upper surface 34 of the blade 26); and
	a cavity (54: opening) disposed within the body (§[0035]: The configuration of the opening 54 is selected to provide desired aerodynamic properties for one or more modes of flight. Although the opening 54 is illustrated as extending at an angle between the first and second surfaces 56, 58, it should be understood that other configurations, such as openings 54 having a vertical, curved, or winding configuration for example, are also within the scope of the disclosure)  and configured to receive an airflow from the ingress opening, and expel the airflow from the egress opening (§[0035]); and 
	an aircraft having one or more externally-accessible device slots on its exterior (holes 38 and leader hole 42 on exterior surface 34, Fig. 3), the device slots configured to removably receive the device, (§[0034] Each of the one or more holes 38 and/or the leader hole 42 may be configured to removably receive an insert 50 therein to form a passage having desirable aerodynamic characteristics through the upper surface 34 of the blade 26), 
	wherein the device is individually removable from the one or more externally-accessible device slots without removal of another removable airflow device from the one or more externally-accessible device slots (§[0037]: Although the insert 50 is retained within the hole 38 or 42 during operation of the aircraft 10, the insert 50 is removable relative to the hole 38).  
	Although Thomas discloses the body and the opening of the removable airflow device are configured to achieve desired aerodynamic properties (§[0008]), he does not appear to specifically disclose wherein the removable airflow device is an oscillation device and that the cavity is configured to oscillate the airflow and expel an airflow that is oscillatory. However, Raghu teaches a fluidic oscillator (106, Fig. 3) that expels an oscillatory airflow from the egress opening (ABSTRACT).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable airflow oscillation system and the removable airflow oscillation device disclosed by Thomas with the fluidic oscillator as taught by Raghu, in order to have a removable airflow device that expels an oscillatory airflow from the egress opening, the benefit being able to choose from a range of desired aerodynamic properties within a system.

	Regarding claim 11, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the device slot is disposed in a wall (34: upper surface, Figs. 2 and 3) of a chamber (35: hollow interior portion of blade 26, Fig. 5).  

	Regarding claim 12, modified Thomas discloses the removable airflow oscillation system of Claim 11, wherein the chamber is configured to removably receive the oscillation device (device 50 configured for hole 38 of upper surface 34 of blade 26, Fig. 5).  

	Regarding claim 14, modified Thomas discloses the removable airflow oscillation system of claim 10, but does not appear to specifically disclose a protrusion extending from a first side of the body. However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the body of the device in the system disclosed by modified Thomas with a protrusion, or with whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 15, modified Thomas discloses the removable airflow oscillation system of Claim 14, wherein the protrusion or the egress opening is configured to essentially continue a shape of an external wall of the aircraft (34: upper surface of blade, Fig. 5),  (§[0036]: the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26), (Examiner notes the egress opening is the opening in surface 56 and that the egress opening is capable of this limitation).

	Regarding claim 16, modified Thomas discloses the removable airflow oscillation system of Claim 15, wherein the external wall continues the shape of the egress opening to maintain a sweep angle, (§[0036]) and (§[0035]: The configuration of the opening 54 is selected to provide desired aerodynamic properties for one or more modes of flight. Although the opening 54 is illustrated as extending at an angle between the first and second surfaces 56, 58, it should be understood that other configurations, such as openings 54 having a vertical, curved, or winding configuration for example, are also within the scope of the disclosure), (Examiner notes the configuration of the opening would naturally be selected to maintain a sweep angle.)

	Regarding claim 18, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the oscillation device is 3-D printed. (Raghu, §[0038]: the fluidic oscillator 106 can be fabricated as one single entity, such as but not limited to, using 3-D printing technology.), (Thomas, §[0036] In one embodiment, the insert 50 is formed via an additive manufacturing process, which allows for fabrication of an insert 50 having a complex geometry that may not be suitable for use with other conventional manufacturing methods. After the insert 50 is formed, the insert 50 is installed into a corresponding hole 38 or 42 formed in the upper surface 34 of the blade 26.) 

	Regarding claim 19, modified Thomas discloses the removable airflow oscillation system of Claim 18, wherein the oscillation device is 3-D printed, however neither Thomas nor Raghu appear to specifically disclose using Polyetherimide (PEI) or polyaryletherketone (PAEK) material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing and additive manufacturing process disclosed by Thomas and Raghu using Polyetherimide (PEI) or polyaryletherketone (PAEK) material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 20, modified Thomas discloses the removable airflow oscillation system of Claim 10, but does not appear to specifically disclose wherein the oscillation device is made of metal.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the removable oscillation device of metal since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 21, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the body is configured to be slidably insertable into the externally-accessible device slot of the interior of the vehicle (§[0036]: the insert 50 may be press fit into the hole 38. It should be understood that other mechanisms for mounting the insert 50 within a corresponding hole 38 are also within the scope of the disclosure. When the insert 50 is mounted within the hole 38, the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26), (Examiner notes the 112 rejections associated with this claim).

	Regarding claim 22, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the oscillation device is configured to be slidably insertable into the one or more externally-accessible device slots (§[0036]: the insert 50 may be press fit into the hole 38. It should be understood that other mechanisms for mounting the insert 50 within a corresponding hole 38 are also within the scope of the disclosure. When the insert 50 is mounted within the hole 38, the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26.)

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Thomas as applied to claim 11 above, and further in view of Raghu (US Patent 8,382, 043)(hereinafter the Raghu patent).
	Regarding claim 13, modified Thomas discloses the removable airflow oscillation system of Claim 11, wherein the chamber provides airflow to the egress opening of the oscillation device, but does not appear to specifically disclose the chamber is sealed and pressurized to serve as a plenum providing the airflow.
	However, the Raghu patent teaches an array of fluidic oscillators with a common plenum chamber to supply air to all the actuators (Fig. 1a).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber disclosed by modified Thomas with the plenum chamber as taught by the Raghu patent, in order to provide pressurized airflow to the removable airflow oscillation system, the benefit being to produce oscillating jets to control air over an airfoil.

	Regarding claim 17, modified Thomas discloses the removable airflow oscillation system of Claim 11, but does not specifically disclose wherein the chamber is disposed within a flap seal of the aircraft. However, the Raghu patent teaches an aerodynamic flow device with a chamber (Fig. 1a: flow device with chamber)  that can be integrated into a flap seal (Fig. 1b: flow device in a flap).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable oscillation system provided by modified Thomas with the chamber integration and application as taught by the Raghu patent, in order to provide more application options for the removable airflow oscillation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dancila et al. (US Patent 5,791,601) teaches an apparatus for controlling the aerodynamic properties of a wing surface. Inside the wing is a chamber supplying compressed air to the airflow apparatus. The apparatus comprises a narrow slot in the wing surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642